Citation Nr: 0302838	
Decision Date: 02/13/03    Archive Date: 02/24/03

DOCKET NO.  99-04 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel



INTRODUCTION

The veteran served on active duty from January 1973 to 
December 1973.

This case is before the Board of Veterans' Appeals (Board) on 
appeal of a September 1998 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which determined that new and 
material evidence had not been presented to reopen a claim of 
entitlement to service connection for a right knee 
disability. The notice of disagreement was received in 
November 1998, a statement of the case was issued in February 
1999, and a substantive appeal was received in March 1999. 
The veteran testified at a Board hearing at the RO in June 
2001.

In a September 2001 decision, the Board reopened the 
veteran's claim based on new and material evidence, and 
remanded the issue for further development.  In November 
2002, the veteran testified at a Board hearing at the RO.  
The case has returned for appellate action.


FINDINGS OF FACT

1.  All relevant evidence and information necessary for an 
equitable disposition of the appeal have been obtained.

2.  A chronic right knee disorder was not present in service 
or until many years thereafter; the disorder is not 
etiologically related to service.







CONCLUSION OF LAW

A right knee disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.303, 
3.159 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

As an initial matter, it is observed that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA or 
filed before the date of enactment and not yet final as of 
that date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West); see Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. 
Cir. 2002) (holding that only section 4 of the VCAA, amending  
38 U.S.C. § 5107, was intended to have retroactive effect). 

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of 
certain provisions relating to attempts to reopen claims, not 
pertinent here.  

In this case, the Board considers that VA's duties under the 
VCAA have been fulfilled to the extent possible.  Among other 
things, the VCAA provides that VA must notify the veteran of 
evidence and information necessary to substantiate his claim 
and inform him whether he or VA bears the burden of producing 
or obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159(b)); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In this 
regard, the veteran was notified of the information necessary 
to substantiate his claim, by means of the discussions in the 
February 1999 statement of the case, the May 2002 
supplemental statement of the case, and a letter sent to the 
veteran in November 15, 2002, which specifically addressed 
the contents of the VCAA in the context of the veteran's 
claims.  The RO explained its decision with respect to each 
issue, and invited the veteran to identify records that could 
be obtained to support his claims.  Under these 
circumstances, VA has no outstanding duty to inform the 
veteran that any additional information or evidence is 
needed. 

Further, it is observed that VA attempted to inform the 
veteran of which information and evidence he was to provide 
to VA and which information and evidence VA would attempt to 
obtain on his behalf.  In the letter dated in November 15, 
2002, the RO asked the veteran to identify records relevant 
to his claim.  The November 15, 2002 letter explicitly set 
out the various provisions of the VCAA, including what 
records VA would obtain, and what was the responsibility of 
the veteran.  

The VCAA also requires VA to make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159(c), (d)).  Here, 
the RO obtained the records of the veteran's treatment at VA, 
which were the only records the veteran identified as 
relevant to his claim.  The veteran was also examined for VA 
purposes in connection with this claim, and a pertinent 
medical opinion was obtained addressing the specific question 
at issue in this appeal.  There appears to be no other 
development left to accomplish, and under the foregoing 
circumstances, the Board considers the requirements of the 
VCAA to have been met.

II.  Service Connection

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  Service connection may also be granted for a 
disease initially diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of a current 
disability, see Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); medical or, in certain circumstances, lay evidence of 
in-service incurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between the claimed in- 
service disease or injury and the present disease or injury. 
See Caluza [v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 
F.3d 604 (Fed. Cir. 1996) (table)]; see also Heuer v. Brown, 
7 Vet. App. 379, 384 (1995); Grottveit [v. Brown, 5 Vet. App. 
91, 93 (1993)]."  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West Supp. 2001); see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).



III.  Factual background

The veteran's examination for entrance into active duty in 
January 1973 did not disclose any abnormalities of the right 
knee.  The service medical records reveal that the veteran 
was seen in March 1973 with a complaint of a right knee 
injury.  A few days later, the veteran received physical 
therapy with a complaint of right knee pain for one week.  
The physical examination revealed no locking or effusion.  
There was patellar crepitus, McMurray's sign was 
questionable, and the Drawer's sign was negative.  The 
ligaments were stable.  The girth of his right thigh was one-
half inch smaller than his left.  The impression was 
chondromalacia and a possible right lateral meniscal tear.  
It was noted that he was to be reevaluated.  The remainder of 
the service medical records, including the separation 
examination, is negative for any notations regarding a right 
knee disorder.  

The veteran received a discharge under conditions other than 
honorable.  He applied for an upgraded discharge in January 
1979.  In March 1981, his discharge was administratively 
upgraded to under honorable conditions.

Records reveal that the veteran was admitted to the emergency 
room of a private hospital in June 1983 with complaints of a 
swollen right knee for three days.  The veteran denied any 
trauma, and felt that he may have strained the right knee.  
The veteran returned the following day with right knee 
stiffness.  The impression was probable meniscus cartilage 
tear.

Private post-service medical records disclosed that in 
September 1983 the veteran received treatment for complaints 
of a right knee injury that he had had four months earlier.  
The veteran reported that he was unable to straighten his 
right knee since that time.  The examiner noted that the 
veteran most likely had a ruptured meniscus, and that with 
flexion contracture and the effusion that were so long-
standing, an arthroscopy was advised.  At a preoperative 
check later in September 1983, a "shelf" was palpated.  
Further examination revealed no evidence of a ruptured 
meniscus.  The veteran had tenderness in the medial knee 
joint line and an inability to completely extend the right 
knee, with minimal effusion at that time.  There was pain on 
valgus stress and a McMurray's test produced a grinding 
sensation that was painful.  An arthroscopy and partial 
meniscectomy were performed.  

An entry dated in November 1983 indicated that the veteran 
inquired whether his right knee injury could have occurred 
years earlier from an old injury.  The doctor opined that 
definitely it could have happened years before and that his 
injury in June 1983 could have brought it to a head.

According to a January 1984 VA examination report, the 
veteran was diagnosed with a five-month status post 
arthroscopy, right knee, and probable partial medial 
meniscectomy; and atrophy of the right quadriceps with 
resultant mild right knee pain and instability, secondary to 
deficient postoperative rehabilitation.  Associated x-ray 
findings were essentially within normal limits.

According to a letter received in July 2001, the veteran's 
private physician opined to the effect that he had been 
treating the veteran for a number of years and that it was 
his opinion that the veteran's in-service knee injury 
certainly could have been a factor in his recurrent knee 
problems.

According to an April 2002 VA examination report, the 
veteran's medical history as outlined above was noted.  Based 
on a physical examination, the VA physician diagnosed the 
veteran with chronic synovitis of the right knee status post-
partial meniscectomy with probable component of 
patellofemoral syndrome or chondromalacia of the patella.  
The VA physician noted that he based his opinion on the years 
of training and experience in orthopedics, and with a good 
working knowledge of the orthopedic literature related to the 
veteran's condition of the right knee.  The VA physician made 
the following observations.  The veteran had documentation in 
his service medical records that he had had some pain and 
swelling for a brief period in 1973 after a long road march.  
Based solely on this historical evidence, given the long 
interlude of not seeking treatment and having resolution of 
the symptoms, one could assume that this was a mild soft 
tissue inflammatory response to overuse or similar 
tendonitis-type condition.  There was no objective clinical 
evidence ever found, nor did the veteran have a history of, 
an internal derangement of the right knee prior to 1983.  A 
chronic internal derangement of the right knee in someone of 
that age would have, most likely, prompted recurrent 
treatment of the right knee; by the veteran's own admission, 
he had resolution of the symptoms and did not seek treatment 
up until 1983.  Furthermore, he had a well-documented trauma 
to the right knee in June 1983.  The VA physician concluded 
that it was very unlikely that the right knee disorder was 
related to service.  The physician felt that the most likely 
etiology of the current knee disorder was related to the 
injury sustained in June 1983.

IV.  Legal analysis

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for service connection for a right knee 
disorder.  The Board adopts the findings made by the VA 
physician in April 2002.

In a detailed and thorough report, the VA physician recounted 
the veteran's medical history associated with the claims 
file.  According to the service medical records, the veteran 
was treated for complaint of right knee pain that was noted 
to be a possible right lateral meniscal tear.  Subsequent 
service medical records, however, are negative for continued 
right knee problems.  No subsequent diagnosis of an actual 
right lateral meniscal tear was proffered by a medical 
expert.  The April 2002 VA physician specifically addressed 
this.  Based solely on this historical evidence, given the 
long interlude of not seeking treatment and having resolution 
of the symptoms, the physician noted that one could assume 
that this was a mild soft tissue inflammatory response to 
overuse or similar tendonitis-type condition.  There was no 
objective clinical evidence ever found, nor did the veteran 
have the history for an internal derangement of the right 
knee up until 1983.  A chronic internal derangement of the 
right knee in someone of that age would have, most likely, 
prompted recurrent treatment of the right knee by the 
veteran's own admission, he had resolution of the symptoms 
and did not seek treatment up until 1983.  Furthermore, the 
veteran had a well-documented trauma to the right knee in 
June 1983.  Therefore, the VA physician concluded that it was 
very unlikely that the right knee disorder was service 
connected.  The examiner felt that the most likely etiology 
of the current knee disorder was related to the injury 
sustained in June 1983.

The Board finds this April 2002 VA examination report 
compelling.  The examiner thoroughly discussed the veteran's 
medical history and explained the reasons for his conclusion.  

The Board has considered the evidence of record that favors 
the veteran's claim, which essentially is comprised of the 
veteran's various written statements and private medical 
evidence.  Nevertheless, the Board finds that this favorable 
evidence is outweighed by the evidence discussed above.  

While a private doctor has offered his view in a letter, 
received by the RO in July 2001, that the veteran's current 
right knee disorder is related to the veteran's military 
service, it has long been established that the Board is not 
required to accept doctors' opinions that are based upon the 
appellant's recitation of medical history, as was the basis 
for the opinion provided here.  See Owens v. Brown, 7 Vet. 
App. 429 (1995); Elkins v. Brown, 5 Vet. App. 474 (1993); 
Swann v. Brown, 5 Vet. App. 229 (1993).  In comparison to the 
April 2002 VA examiner's opinion, the veteran's private 
physician did not base his opinion on a review of the medical 
evidence of record or the veteran's service medical records.  
The Board finds that the contemporary evidence and statements 
made by the veteran during service have more probative weight 
than medical opinions or lay statements made over two decades 
later.  Medical opinions as to a nexus may decline in 
probative value due to: a lengthy time period between service 
and the date of the opinion.  Elkins v. Brown, 5 Vet. App. 
474, 478 (1993) (noting that 20 years had elapsed); Swann v. 
Brown, 5 Vet. App. 229, 233 (1993).  The veteran's October 
1973 discharge examination report is negative for a right 
knee disorder.  In this regard, the private doctor provided a 
short, general statement that the inservice injury certainly 
could have been a factor in his recurrent knee problems.  The 
private physician, however, did not discuss the impact of the 
service medical records of record showing that the veteran 
did not subsequently complain of right knee trouble or 
receive treatment for this disorder.  Furthermore, the 
veteran's private physician does not seem to be aware that 
the veteran had indicated on the October 1973 Report of 
Medical History that he did not have a knee problem.  In 
addition, contemporaneous medical findings may be given more 
weight than a medical opinion coming many years after 
separation from service.  Struck v. Brown, 9 Vet. App. 145, 
155-56 (1996) (this opinion was also based on an inaccurate 
oral history provided by the appellant, and the physician had 
not reviewed relevant material in claims file).  The 
veteran's physician provided his opinion several decades 
after the veteran's military service without reviewing the 
complete medical history.  The Board finds that the probative 
value of the April 2002 VA examination report outweighs the 
probative value of the veteran's private physician's opinion.

The veteran testified before a member of the Board, sitting 
at the RO, in June 2001 and November 2002 regarding his 
claim.  In summary, his testimony concerning the problems he 
experienced with his right knee during service was based upon 
a recollection of events occurring decades earlier.  He 
maintained that he injured his right knee during service.  He 
explained that he continued to experience right knee trouble 
after discharge and before June 1983, but he was unable to 
afford medical treatment.  Therefore, he indicated that 
during this time he would stay home from work when his right 
knee bothered him.  The veteran later testified during the 
hearing that he did not experience much right knee trouble 
until he injured it in June 1983.  The veteran's statements 
are not consistent.  In addition, his testimony is not 
consistent with the October 1973 Report of Medical History 
that he completed prior to his discharge from service.  While 
the veteran is competent to attest to matters susceptible to 
lay observation, as a lay person, he is not competent to 
provide an opinion requiring medical expertise, such as an 
opinion that a current right knee disorder is etiologically 
related to service.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  

The veteran contends in a statement received in May 2002 that 
the April 2002 VA physician did not evaluate his disability 
in a professional manner and that the examiner was biased 
against him.  The veteran maintains that the physician hardly 
examined him.  The veteran also recounts that the physician 
told him from the beginning of the examination that he (the 
physician) had reviewed the record and already made up his 
mind.  The Board has considered the veteran's contention but 
finds no basis for it in the record.  The VA physician 
thoroughly discussed the veteran's medical history and his 
current condition, as requested by the Board in September 
2001.  

In light of these circumstances, the Board concludes that the 
preponderance of the evidence is against the veteran's claim.


ORDER

Service connection for a right knee disorder is denied.



________________________________	 
______________________________ BETTINA S. CALLAWAY                           
ALAN S. PEEVY
Member, Board of Veterans' Appeals         Member, Board of 
Veterans' Appeals



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

